[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO AMEND AND DEFENDANT'S OBJECTION
This court has granted defendant's motion to dismiss the action on the basis that the court lacks jurisdiction because the writ of summons was void as having been signed by an attorney who is an associate in the plaintiff firm.
The plaintiff has moved, in that contingency, for permission, pursuant to General Statutes Sec. 52-48, to amend the writ of summons by having the Clerk of the Court sign the writ of summons in lieu of the signature of counsel whose signature currently appears on the writ.
The plaintiff represent that upon so amending, the writ of summons will be reserved on all the parties.
Because this case has been dismissed for lack of subject matter jurisdiction, the return of this action to the court and all proceedings thereupon are void. There is nothing before the court which would authorize revival by having another authority sign the writ.
It may seem a waste of time to require the plaintiff to begin the action anew but anything else would be to circumvent the unambiguous rule most recently announced in Brunswick v. Inland CT Page 2221 Wetlands Commission, 25 Conn. App. 543, A.2d (1991).
The motion for permission to amend is denied.
NIGRO, JUDGE